Citation Nr: 0909176	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen a service connection claim for a psychiatric 
disorder, claimed as bipolar disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for dizziness and 
headaches claimed as secondary to head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from July 1991 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and June 2004 decisions of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

In November 2008, the Veteran testified at a travel Board 
hearing held before the undersigned Veterans Law Judge (VLJ).  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  An April 2002 rating decision denied service connection 
for a psychiatric disorder (other than PTSD); that decision 
was not appealed and became final.  

2.  Evidence added to the record since the April 2002 rating 
decision when viewed by itself or in the context of the 
entire record, does not relate to an unestablished  fact, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a psychiatric 
disorder.

3.  The evidence on file does not include a diagnosis of PTSD 
made in accordance with the provisions of the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).

4.  The Veteran's alleged in-service stressors have not been 
verified and are not capable of verification due to lack of 
sufficient detail.

5.  The evidence on file does not include a current diagnosis 
of dizziness and/or headaches, or of any disorder primarily 
manifested by dizziness and/or headaches.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision which denied service 
connection for a psychiatric disorder (other than PTSD) is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.104 (2008).

2.  Evidence received subsequent to the April 2002 rating 
decision relating to the service connection claim for a 
psychiatric disorder is not new and material, and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).

3.  PTSD was neither incurred in nor aggravated by active 
military service; and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

4.  Claimed conditions characterized as dizziness and 
headaches were not incurred or aggravated during military 
service nor are they secondary to any service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In this case, the Board concludes that the notice 
requirements of the VCAA have been satisfied with respect to 
the claims on appeal being addressed in this decision.  The 
Board observes that the Veteran was informed of the relevant 
law and regulations pertaining to his application to reopen 
the service connection claim for a psychiatric disorder in a 
November 2003 letter from VA.  This letter informed the 
Veteran his service connection claim on appeal had been 
previously denied in a final decision, and that in order for 
VA to reopen and reconsider his claim, he must submit "new 
and material evidence."  Specifically, he was advised that 
new evidence consists of evidence in existence that has been 
submitted to the VA for the first time.  Material evidence 
was explained as additional information that must relate to 
an unestablished fact necessary to substantiate your claim.  
The letter further informed the Veteran that new and material 
evidence must raise a reasonable possibility of 
substantiating the claim.  With regard to describing what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial, the letter advised 
the Veteran that VA needed evidence showing that the 
condition previously denied existed from military service to 
the present time or was otherwise related to service.  
Accordingly, the Board concludes that this satisfied the 
notice requirement with regard to the application to reopen 
the previously denied claim for a psychiatric disorder.  
Kent, 20 Vet. App. at 10.  

The RO also informed the Veteran of VA's duty to assist him 
in the development of evidence pertinent to his claims in a 
letter issued in March 2004 (PTSD, dizziness and headaches), 
wherein the Veteran was advised of the provisions relating to 
the VCAA.  Specifically, the Veteran was advised that VA 
would assist him with obtaining relevant records from any 
Federal agency, which may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  With respect to private treatment records, 
the letters informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former 
employers.  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  In addition, stressor development letters 
were issued to the Veteran in 2006 and 2007 in conjunction 
with his PTSD claim.  

The Veteran did not receive notice specifically addressing 
the assignment of disability ratings and effective dates.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, as 
all of the service connection claims addressed herein are 
being denied the matter is moot and this lack of notice is 
entirely non-prejudicial.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

        Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
have been obtained as well as identified VA and private 
treatment records.  Statements and hearing testimony from the 
Veteran are also on file.  

VA has no specific duty to conduct an examination with 
respect to the claim for a psychiatric disorder requiring new 
and material evidence because the duty under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.)  

A VA examination PTSD evaluation was conducted in 2003.  
There has been no VA examination conducted in conjunction 
with the Veteran's claimed headaches and dizziness.  In this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorder in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorder, if shown.  The Veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the Veteran 
under the VCAA, does not contain competent evidence to 
suggest that the Veteran has a current disorder manifested by 
headaches and/or dizziness that is related to his active 
service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide an examination or to obtain an additional 
medical opinion as to this claim.  Id.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background

The Veteran served with the United States Army and his 
military occupation was listed as a cargo specialist.  The 
Veteran's personnel records indicate that he had duty in an 
area of imminent danger in Somalia from January to April 1993 
and in Haiti in September 1994.  

The STRs are entirely negative for any reference of 
complaints, treatment or a diagnosis of a psychiatric nature.  
Records dated in February 1997 reflect that the Veteran was 
involved in a motor vehicle accident when his car was hit 
from behind, following which he complained of headaches, neck 
and back pain.  Later that month when the Veteran was seen 
for a follow up; headaches and whiplash secondary to a motor 
vehicle accident were diagnosed.  Headaches were noted again 
in records dated in late February 1997 and mid-March 1997.  
On a report of medical history completed by the Veteran in 
April 1997 he gave a history of frequent or severe headaches, 
a head injury, depression or excessive worry and nervous 
trouble.    

A VA examination was conducted in November 1997 at which time 
the Veteran had no complaints of a psychiatric nature and had 
no complaints of headaches or dizziness.  VA medical records 
dated in 1998 were similarly negative.  

VA records reflect that the Veteran was hospitalized in March 
1999 for a diagnosed psychotic disorder (unspecified).  The 
history indicated that the Veteran had been hospitalized in 
February 1999 for treatment of psychosis, reportedly 
occurring after he used some kind of nutritional product in 
the form of a protein shake or pill.  The report indicated 
that the Veteran had no direct combat exposure during service 
and endorsed no PTSD symptoms at that time.  

VA records include an August 2000 entry documenting the 
Veteran's complaints of back pain and headache. 

Private medical records dated in 2000 reflect that the 
Veteran was involuntarily hospitalized from September to 
November 2000 following hostile and threatening behavior.  
The discharge summary indicated that the Veteran had a 
history of using a dietary supplement that contained some 
stimulants, creating a similar effect to amphetamines and it 
was noted that he was still possibly using this product.  
Severe bipolar disorder with psychotic features was 
diagnosed.  

In July 2001, the Veteran filed a service connection claim 
for a psychiatric disorder.  By rating action issued in April 
2002, service connection was denied for bipolar disorder.  
The RO reasoned that no evidence had been presented showing 
that this condition had been incurred in or was caused by 
military service.  The Veteran was notified of that decision 
in April 2002 and did not appeal it.  

The Veteran filed to reopen the service connection claim for 
a psychiatric disorder in September 2003.  

VA records dated from in 2002 and 2003 reflect that the 
Veteran continued to be treated for bipolar disorder.  In 
July and August 2003, he underwent a PTSD evaluation.  The 
Veteran identified the following military stressors occurring 
during his period of service from 1991 to 1997, including 
service in Somalia and Haiti: (1) coming under attack by 
mortar fire while sleeping in a warehouse; (2) being under 
fire while on guard duty; (3) being under small arms fire 
while travelling outside the secure area; (4) seeing a close 
friend get killed.  The evaluation was equivocal for PTSD due 
to factors including inconsistent findings and indications of 
malingering.  As a result, the Veteran was seen in September 
2003 to continue the PTSD evaluation and at that time it was 
found that a PTSD diagnosis was not supported in part because 
the Veteran's reported stressors only minimally - if at all, 
met the a portion of the PTSD criteria.   

On examination of the sinuses conducted in November 2003, the 
Veteran reported having occasional headaches.  Sinusitis and 
rhinitis were diagnosed.  

VA records dated from 2004 to 2007 reflect that the Veteran 
continued to be treated for paranoid schizophrenia and failed 
to include a diagnosis of PTSD.  

In a rating action issued in March 2007, service connection 
for head trauma was denied.  

In March 2007, the Veteran provided a stressor statement 
describing the following stressors: 1) coming under attack by 
mortar fire while sleeping in a warehouse in March 1993 in 
Mogadishu; 2) the suicide of a friend (specifically named) at 
Fort Eustis in October 1993; (3) being hit with a steel bar 
in Haiti in September 1994 causing a fracture of the leg; and 
(4) being involved in a car accident in Virginia in February 
1997.  In correspondence issued by VA late in March 2007 and 
in May 2007, the Veteran was requested to provide additional 
details about these events.  No response was received.  

In November 2007, the VA Joint Services Records Research 
Center (JSSRC) Coordinator issued a memorandum documenting 
that a formal finding had been made that insufficient 
information had been provided to allow for verification of 
the Veteran's reported stressors.  The memorandum noted that 
the Veteran had been contacted by letters issued in March and 
May 2007 requesting additional details relating to the 
reported stressors, for which no response was received.  

The Veteran provided testimony at a travel Board hearing held 
in November 2008.  He reported that headaches and dizziness 
were secondary to head trauma sustained in service as a 
result of a 1997 car accident and due to a mortar attack 
which occurred while the Veteran was stationed in Somalia.  
The testimony also indicated that PTSD was diagnosed in 2008.  
The record was left open for 60 days following the hearing to 
allow for the submission of additional evidence.  

Additional evidence was provided for the record with a waiver 
in January 2009.  This evidence was largely duplicative, but 
included a VA record dated in January 2008 containing a 
mental health progress note showing that the Veteran reported 
having been diagnosed with PTSD and reflecting that paranoid 
schizophrenia and PTSD were assessed.  

Legal Analysis

The veteran maintains that service connection is warranted 
for a psychiatric disorder other than PTSD, for PTSD, and for 
headaches and dizziness primarily claimed as attributable to 
head trauma sustained in service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, such as psychoses, if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  A personality disorder is not a disease for 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

	A.  New and Material - Psychiatric Disorder

The Veteran is seeking to reopen the claim of entitlement to 
service connection for a psychiatric disorder (other than 
PTSD) which was previously and most recently denied in a 
rating action issued in April 2002, which was not appealed 
and became final.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Such evidence must also raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed. See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

With respect to the service connection claim for a 
psychiatric disorder, after reviewing the record, the Board 
finds that the additional evidence received since the final 
April 2002 rating decision is not new and material within the 
meaning of 38 C.F.R. § 3.156(a).  The April 2002 final rating 
decision denied service connection for bipolar disorder on 
the basis that there was no evidence showing that the 
Veteran's psychiatric disorder had been incurred in, or was 
caused by, active military service.  Essentially, the 
evidence received since the April 2002 final rating decision 
fails to include evidence of service incurrence of a 
psychiatric disorder and competent medical evidence or 
opinion etiologically linking a currently diagnosed 
psychiatric disorder to service or any incident therein.  
Accordingly, there has been no evidence received since the 
April 2002 rating decision, which by itself or in conjunction 
with previously considered evidence, relates to an 
unestablished fact necessary to substantiate the service 
connection claim or raises any reasonable possibility of 
substantiating the claim.  

Specifically, the record still lacks any evidence which 
reflects that the Veteran has a psychiatric disorder which 
was diagnosed in-service or during the first post service 
year.  Medical records reflect that a psychiatric disorder 
was first diagnosed in 1999.  Hence, service-incurrence is 
not established by the newly presented evidence.  

Moreover, the evidence presented for the record since the 
2002 rating decision pertains to current complaints, 
symptomatology and on-going treatment for a psychiatric 
disorder without reference to an etiological relationship to 
service.  In Morton v. Principi, 3 Vet. App. 508 (1992), the 
Court held that medical records merely describing the 
Veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen a claim 
for service connection based upon new and material evidence.  
In a related case, the Court held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus (i.e., a connection to an in-service event), does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).

The Veteran's statements and contentions regarding his 
opinion that an etiological relationship exists between a 
claimed psychiatric disorder and service (to include any 
incident therein) are essentially cumulative and redundant of 
contentions made prior to the 2002 rating decision, and thus 
are not new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 
12 Vet. App. 321 (1999).  Moreover, as a layman, the Veteran 
lacks the competence to provide a probative opinion on the 
medical diagnosis or etiology of his currently claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In Moray v. Brown, 5 Vet. App. 211, 213 (1993), the 
Court opined that lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108.

Accordingly, the Board finds that the evidence presented 
subsequent to the April 2002 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the Veteran's service connection 
claim for a psychiatric disorder.  38 U.S.C.A. § 5108.  
Because the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable and the claim remains denied.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

	B.  Service Connection - PTSD

The Veteran seeks service connection for PTSD.  Service 
connection for PTSD in particular requires: (1) medical 
evidence diagnosing the condition in accordance with the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Medical Disorders (4th ed. 1994) (DSM-IV), (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor(s).  See 38 C.F.R. § 1154(b); 38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in the DSM-IV for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  The DSM-IV 
provides two requirements to support a diagnosis of PTSD: (1) 
A person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others;" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror."  
DSM-IV at 209.  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  

The Veteran's STRs are entirely negative for a diagnosis of 
PTSD as are post-service medical records dated from 1997 
(when the Veteran was discharged from service) to 2007.  In 
2003 the Veteran underwent an evaluation to specifically 
assess whether the DSM-IV criteria for a PTSD diagnosis were 
met and it was determined that they were not.  

However, certain medical records dated in 2008 contain an 
assessment that simply states "PTSD."  However, the Board 
concludes that this reference does not represent a medical 
diagnosis of PTSD made in accordance with the DSM-IV.  In the 
first instance, the assessment of PTSD was signed by two 
nurses not a physician, psychiatrist, or psychologist.  
Moreover, this assessment appears to be based on a history 
provided by the Veteran, who reported that PTSD had 
previously been diagnosed.  There is no indication that any 
testing or evaluatory criteria generally used to diagnose and 
identify PTSD was undertaken and there was no identification 
of any particular service-related traumatic event/stressor 
and no description of a response to that event described 
which supports the "assessment" of PTSD made in 2008 (other 
than a general reference to combat exposure in Somalia in 
1993).  In summary, a clear preponderance of the evidence is 
against a finding that the Veteran has a diagnosis of PTSD 
made in accordance with DSM-IV.  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a current disability.  Degmetich, 104 F. 3d 
at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Thus, because the evidence shows that the Veteran does not 
currently have a current diagnosis of PTSD made in accordance 
with the DSM-IV; service connection for this claimed disorder 
is not warranted upon this basis alone.  

The Board also notes that even if a DSM-IV diagnosis of PTSD 
was of record, service connection would nevertheless be 
unwarranted.  

Although the Board recognizes that the Veteran had verified 
services in areas of imminent danger (Somalia from January to 
April 1993) and (Haiti in September 1994), and the Veteran 
maintains that he engaged in combat with the enemy, the 
Veteran's DD Form 214 does not show that he received any 
commendations or decorations typically awarded primarily or 
exclusively for circumstances related to combat, such as the 
Combat Infantryman Badge, Purple Heart, or any other similar 
citation.  Instead, the Veteran's DD Form 214 indicates that 
his primary military occupational specialty (MOS) was cargo 
specialist.  Accordingly, combat service is not established.  

In this case, there is no verified stressor to serve as a 
basis for granting the Veteran's PTSD claim.  He makes claims 
of (1) coming under attack by mortar fire in March 1993 in 
Mogadishu while sleeping in a warehouse; (2) being under fire 
while on guard duty; (3) being under small arms fire while 
travelling outside the secure area; (4) seeing a close friend 
get killed, apparently due to a suicide which occurred in 
October 1993 at Fort Eustis.  

However, he has not provided the details required to allow 
for a meaningful attempt to verify these purported stressors.  
VA is not obligated to verify stressors that are too vague.  
Indeed, the claimant must provide, at a minimum, a stressor 
that can be documented, the location of where the incident 
occurred, the approximate date within 2 months, and the unit 
of assignment.  M21-1MR, Part IV.ii.1.D.14.d.  In this 
respect, the Veteran has not furnished specific stressor 
details such as names, dates and locations as was requested 
by the RO in letters to the Veteran issued in March and May 
2007, to which he did not respond.  In November 2007, the VA 
JSSRC Coordinator issued a memorandum documenting that a 
formal finding had been made that insufficient information 
had been provided to allow for verification of the Veteran's 
reported stressors

The record does not contain a DSM-IV diagnosis of PTSD, does 
not establish that the Veteran engaged in combat, and there 
has been insufficient information provided by the Veteran to 
warrant an attempt at verification of his reported stressors 
and hence they remain unverified.  As these essential 
elements of a service connection claim for PTSD have not been 
established, the Veteran's claim must be denied.  
Accordingly, service connection for PTSD must be denied.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the evidence as to 
that issue is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

	C.  Service Connection - Headaches and Dizziness

With respect to conditions claimed as dizziness and headaches 
for which the Veteran seeks service connection, regardless of 
the theory of entitlement, the evidence on file does not 
contain current clinical diagnoses of the aforementioned 
conditions, or a diagnosis of any condition primarily 
manifested by these claimed conditions and/or symptoms.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claim for headaches/dizziness was filed in January 
2004.  No diagnosis or clinical evidence of dizziness or 
headaches was of record at that time, (resolved or 
unresolved) nor has such been presented at any time 
subsequently since the claims have been pending.  

To the extent that any symptoms of headaches are documented 
in the post-service records (2000 and 2003), this condition 
does not exist independently as clinically diagnosed disorder 
which is separate and distinct from service-connected 
sinusitis.  In this regard, headaches are one of the 
enumerated criteria which support the assignment of a 
compensable percent rating under the rating criteria for 
sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  
Thus, that symptom is already included as part of the 
disability picture as relates to the Veteran's service-
connected sinusitis, and assists in supporting the currently 
assigned 10 percent evaluation for that condition, evaluated 
under code 6513.  Accordingly, this manifestation cannot be 
independently rated and compensated under a different 
diagnostic code.  See 38 C.F.R. § 4.14.

The Board also observes that it was specifically claimed that 
headaches and dizziness were incurred secondary to head 
trauma sustained in service.  However, service connection is 
not in effect for head trauma or TBI (traumatic brain injury) 
and service connection for head trauma/TBI was specifically 
denied in a rating action issued in March 2007, which was not 
appealed and is now final.  Accordingly, secondary service 
connection under 38 C.F.R. § 3.310 is not even a viable 
theory of entitlement as to these claims.  

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence on file is 
entirely negative for a current diagnosis or clinical 
evidence of dizziness or headaches standing as an independent 
disability, service connection for these claimed conditions 
is not warranted.  The preponderance of the evidence being 
against the claim, the appeal is denied.


ORDER

New and material evidence not having been received, the 
service connection claim for a psychiatric disorder is not 
reopened and remains denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for dizziness and headaches 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


